Per Curiam.
Application to township trustees for a township road.
Viewers appointed, who reported that the road would be of public utility. Butler, through whose land the line of the road ran, remonstrated, and assessors of damages were appointed, who reported an amount in his favor. The trustees ordered the road established, and the damages to be paid out of the township treasury.
Appeal by Butler to the county commissioners. Appeal dismissed because the bond therefor was made payable to the township. Appeal from the commissioners to the *391Common Pleas. Jury trial in the Common Pleas; according to the practice prescribed in Kemp v. Smith, 7 Ind. P. 471.
L. M. Ninde and H. W. Puckett, for the township.
An increased amount of damages was allowed Butler, which, with the costs, were ordered to be paid out of the township treasury.
The suit was carried on in the names of the petitioners and remonstrant.
We see no error in the case.
The judgment is affirmed with costs.